IN THE SUPREME COURT OF
               CALIFORNIA

 In re CADEN C., a Person Coming Under the Juvenile Court
                           Law.



      SAN FRANCISCO HUMAN SERVICES AGENCY,
                Plaintiff and Appellant,
                            v.
                 CHRISTINE C. et al.,
             Defendants and Respondents;
               CADEN C., a Minor, etc.,
                          Appellant.

                           S255839

            First Appellate District, Division One
                     A153925, A154042

        San Francisco City and County Superior Court
                         JD15-3034



                        May 27, 2021

Justice Cuéllar authored the opinion of the Court, in which
Chief Justice Cantil-Sakauye and Justices Corrigan, Liu,
Kruger, Groban, and Jenkins concurred.
                       In re CADEN C.
                           S255839


              Opinion of the Court by Cuéllar, J.


      All too often, children experience harm — and shoulder
long-term consequences — because their physical and emotional
needs are neglected by their parents. In California, we rely on
social services and statutory procedures to strike a delicate
balance between protecting children from abuse or neglect and
ensuring the continuity of children’s emotionally important
relationships, especially with their parents. The resulting
balance sometimes gives a struggling parent enough time and
support to overcome deficiencies and regain custody. When such
success is not achieved, the dependency statutes require the
court to hold a hearing under Welfare and Institutions Code
section 366.26.1 At that hearing, the court determines whether
to terminate parental rights, making way for adoption, or to
maintain parental rights and select another permanent plan.
     When making that fraught determination, a court must
sift through often complicated facts to weigh competing benefits
and dangers for the child. It must consider practical realities
over which it has limited control and envision a child’s future
under contingent conditions. And it must navigate situations
that can change as quickly as the children before the court do.




1
      All statutory references are to       the     Welfare   and
Institutions Code unless otherwise noted.


                               1
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


      To ease the court’s difficult task in making this important
decision, the statute provides a carefully calibrated process.
Even if a court finds by clear and convincing evidence that the
child is likely to be adopted, the parent may avoid termination
of parental rights by establishing at least one of a series of
enumerated exceptions. If the parent establishes that an
exception applies, the statute sets out additional steps for
selecting a permanent plan for the child that preserves parental
rights. Going step by step through the prescribed process, the
court can somewhat more easily accomplish the statutory goals
of protecting the parent and child from an overhasty
termination of their relationship while ensuring that the child
is expeditiously placed in a safe and stable home.
      In this case, the trial court found that the parent had
established the first of the listed exceptions, the parental-
benefit exception.2 This exception applies where the parent has
maintained regular visitation and contact with the child, the
child would benefit from continuing the relationship, and
termination of that relationship would impose a detriment on
the child. The Court of Appeal reversed. It held that because
the parent continued to struggle with substance abuse and
mental health issues and because of the risks of foster care and
benefits of the potential adoptive home, no reasonable court
could find the child’s relationship with his parent outweighed
the benefits of adoption.


2
      We use the phrases “parental-benefit exception,”
“beneficial parental relationship exception,” and “beneficial
relationship exception” as labels for the exception currently
codified at section 366.26, subdivision (c)(1)(B)(i). The labels are
merely for ease of reference and do not reflect any substantive
determination about the requirements to prove the exception.


                                  2
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


      The Court of Appeal did not explain how the parent’s
struggles related to the specific elements of the statutory
exception: the importance of the child’s relationship with the
parent or the detriment of losing that relationship. Instead, the
appellate court treated the lack of progress in addressing
substance abuse and mental health issues as a categorical bar
to establishing the exception. That conclusion was mistaken, so
we now reverse.
                                  I.
     Caden C. was born in 2009 and lived with his mother
(Mother) until he was four years old. In September 2013, the
Marin County Health and Human Services Department
removed Caden from Mother’s custody because Caden and his
mother had been living in a car and Mother admitted to recent
drug use and suicidal ideation. The court subsequently took and
then decided to retain jurisdiction of Caden. It ordered that he
remain in foster care and that Mother address her substance
abuse and mental health issues and attend parenting classes.
Caden was placed in foster care with a nonrelative extended
family member, Ms. H. At a review hearing in July 2014, the
court adopted the Department’s recommendation to retain
jurisdiction but place Caden with Mother; Mother and Caden
subsequently moved to San Francisco.
      By June 2016, Mother had relapsed. The San Francisco
Human Services Agency (the Agency) then filed a supplemental
dependency petition and removed Caden from her custody. (See
§ 387.) The petition alleged that Mother had created an
unhealthy relationship with Caden, exposing him to
“conversations that cause fear and create behaviors that
jeopardize his safety, emotional well-being, and education.” The


                                  3
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


Agency placed Caden back with Ms. H., but over the next year
he moved through three other foster placements before being
returned to Ms. H. The foster parents said they were exhausted
by the multitude of services for Caden and expressed concern
that visitation with Mother made it difficult for him to settle
into their homes. During the same period of time, Mother
reentered residential treatment and filed a modification petition
to regain custody; the court denied the petition, and Mother
disengaged from drug treatment. In May 2017, the court
reduced Mother’s visits to once per month, limited her
educational rights, and set a hearing pursuant to section 366.26.
Mother appealed, filed additional modification petitions and
appealed their denials, and sought extraordinary relief.
      The juvenile court eventually held a section 366.26
hearing from January to February 2018. Over four days the
court heard testimony from numerous witnesses for both Mother
and the Agency. It also received reports from the Agency; a
bonding study from Mother’s expert, Dr. Molesworth; a clinical
consultation report from the Agency’s expert, Dr. Lieberman;
and a letter from Caden. Caden indicated that he did not want
to come to the hearing. In light of his wishes and to avoid
further traumatizing him, the court relied on his letter and
statements in the course of the bonding study to understand his
feelings. (See § 366.26, subd. (h)(1).)
      The Agency argued that Caden was likely to be adopted,
that Mother’s parental rights should be terminated, and the
court should order a permanent plan of adoption. The social
worker indicated Mother sometimes discussed the case and her
drug treatment in front of Caden, and described reports from
caregivers and service providers that Caden talked about
alcohol and drug use in detail. She testified that Caden was

                                  4
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


doing well in his current foster placement with Ms. H., had not
been harmed by having fewer visits with Mother, and would be
able to form a bond with Ms. H. that would mitigate the loss of
his relationship with Mother. And the social worker testified
that Caden reacted positively to living with Ms. H. but grew
distressed at the prospect of not living with his mother. Dr.
Lieberman participated in administrative reviews of Caden’s
case starting in 2016. Dr. Lieberman testified for the Agency as
an expert in parent-child bonding and attachment, with a
specific focus in childhood trauma and its impact on children.
She agreed that Caden “has a very strong emotional bond with
his mother” but emphasized that “the narrowness of the bond
poses a risk to [Caden’s] ability to devote his attention, energy,
investment to developmentally appropriate tasks now of
learning [and] socialization.” Dr. Lieberman also explained her
opinion that Caden would need ongoing support to address the
trauma from his early years as well as from separating from his
mother, but that Ms. H. could provide him the necessary comfort
and security such that termination of his relationship with
Mother would not be harmful for him.
       What Mother argued is that the court should not
terminate her parental rights, because terminating her
relationship with Caden would harm him. Numerous witnesses
described how they’d observed the relationship. Mother herself
testified that “I don’t want my son to ever, ever blame himself
and think that he did something wrong or feel abandoned
because I grew up, I grew up abandoned and feeling those things
and I saw to it that my child has known he was loved and that
he was a good kid and he had a heart of gold and that his heart
resembled god. Like why would you want to take that from him?
Because that’s exactly what it would do if you were to, if you


                                  5
                             In re CADEN C.
                    Opinion of the Court by Cuéllar, J.


were to take me out of his life.” On cross-examination of Mother,
the Agency elicited testimony about Mother’s ongoing
methamphetamine addiction. Dr. Molesworth testified for
Mother as an expert in child psychology, bonding studies, and
the parent-child attachment. Based on his review of visit
reports and visits he observed, Dr. Molesworth characterized
Mother’s interactions with Caden as generally positive. He
explained that Caden had an intense bond with Mother of the
kind that might tend to impede Caden in forming relationships
with others but did not seem to have done so in his case. Dr.
Molesworth suggested that, given the intense bond, losing
contact with Mother would compound Caden’s other traumas
leading to significant emotional fluctuation, confusion, and
acting out in the near term and in adolescence. On cross-
examination, Dr. Molesworth opined that despite the
descriptions of Caden’s relationship with Ms. H., terminating
contact with Mother would have detrimental effects of the kind
he had described.
      The court found that Caden was likely to be adopted but
that Mother had established the parental-benefit exception,
precluding termination of parental rights. The court explained
Mother “has been a constant and that is the relationship that
the Court does need to focus on.” She “has maintained
consistent and regular visitation and contact”; she “does stand
in a parental role to her son”; and “the visits themselves have
continued the significant emotional attachment that Caden and
his Mother did create prior to his removals.”             Mother
“substantially complied with her case plan and although
unsuccessful at times . . . has continued her efforts to maintain
her sobriety and address her mental health issues.” As the court
summed up its reasoning: “Caden loves his Mother. And he


                                    6
                          In re CADEN C.
                 Opinion of the Court by Cuéllar, J.


does derive benefits from his visits with her. The record does
show that while he has a strong developing relationship with
Ms. H[.] that relationship in and of itself does not negate the
harm that Caden would experience from the loss of his most
significant emotional relationship.” The court noted that “Dr.
Lieberman did not interview or meet Caden” and emphasized
that its review of both expert reports confirmed that “[Mother]
and Caden have a consistent and positive relationship.” On that
basis, the court found that “severing Caden’s relationship with
his Mother would deprive Caden of a positive emotional
attachment and greatly harm Caden.” It therefore declined to
terminate parental rights and ordered the Agency to determine
if Ms. H. would agree to serve as a legal guardian.
     In an addendum report, the Agency explained that Ms. H.
did not feel comfortable with legal guardianship. She had
concerns about Mother’s demands for visitation and use of court
process to disturb the placement. She expressed fear for her own
safety and that of her family based on Mother’s erratic behavior
over the course of July 2014 to August 2016. Ms. H. instead
expressed a preference to further consider legal guardianship
but keep Caden in her care for the time being as a foster
placement. The court then ordered that Caden remain in foster
care subject to periodic review, and the Agency appealed the
decision.
      The Court of Appeal reversed the trial court — but its
rationale encompassed a conclusion we now find to be mistaken.
(See In re Caden C. (2019) 34 Cal.App.5th 87, 116 (Caden C.).)
The Court of Appeal took particular issue with the trial court’s
suggestion that Mother had “ ‘substantially complied with her
case plan’ and ‘continues her efforts to maintain her sobriety
and address her mental health issues.’ ” (Id. at p. 110.) In so

                                 7
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


doing, it followed a recent trend in the Courts of Appeal to place
great emphasis on a parent’s failure to make progress in
addressing the problems that led to the child’s dependency. (See
In re Breanna S. (2017) 8 Cal.App.5th 636, 648; In re Noah G.
(2016) 247 Cal.App.4th 1292, 1302, 1304; In re Marcelo B. (2012)
209 Cal.App.4th 635, 643–645.) The Court of Appeal also
reasoned that the trial court “gave short shrift to uncontroverted
evidence that long-term foster care posed substantial risk of
further destabilizing a vulnerable child, fostered unhealthy and
sometimes ‘toxic’ interactions between mother and child, and
robbed Caden of a stable and permanent home with an
exceptional caregiver.” (Caden C., supra, 34 Cal.App.5th at p.
110.)
      We granted review to clarify the applicability of the
parental-benefit exception — in particular, whether a parent
must show progress in addressing issues such as drug abuse
that led to the child’s dependency in order to establish the
exception — and to resolve the standard of review for decisions
regarding the parental-benefit exception.3


3
       Around the time we heard oral argument in this matter,
the trial court held a new section 366.26 hearing and terminated
Mother’s parental rights. Even though that decision renders
this case moot, we have discretion to retain the case and decide
it as one presenting issues of public importance, capable of
repetition, yet tending to evade review.              (See, e.g.,
Conservatorship of Wendland (2001) 26 Cal.4th 519, 524, fn. 1;
In re Kieshia E. (1993) 6 Cal.4th 68, 74, fn. 5.) The parental-
benefit exception is of great importance and one of the most
litigated issues in dependency proceedings.            Moreover,
dependency matters should proceed as expeditiously as possible,
which may heighten the difficulty of providing review in our



                                  8
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


                                 II.
     Even when a court proceeds to select a permanent
placement for a child who cannot be returned to a parent’s care,
the parent may avoid termination of parental rights in certain
circumstances defined by statute. One of these is the parental-
benefit exception. What it requires a parent to establish, by a
preponderance of the evidence, is that the parent has regularly
visited with the child, that the child would benefit from
continuing the relationship, and that terminating the
relationship would be detrimental to the child. (See Welf. &
Inst. Code, § 366.26, subd. (c)(1)(B)(i); Evid. Code, § 115.) The
language of this exception, along with its history and place in
the larger dependency scheme, show that the exception applies
in situations where a child cannot be in a parent’s custody but
where severing the child’s relationship with the parent, even
when balanced against the benefits of a new adoptive home,
would be harmful for the child. While application of the
beneficial parental relationship exception rests on a variety of
factual determinations properly reviewed for substantial
evidence, the ultimate decision that termination would be
harmful is subject to review for abuse of discretion.
                                  A.
     If the court cannot safely return a dependent child to a
parent’s custody within statutory time limits, the court must set




court. (See Conservatorship of Susan T. (1994) 8 Cal.4th 1005,
1011, fn. 5.) We therefore retain and decide the issues in this
case.


                                  9
                            In re CADEN C.
                   Opinion of the Court by Cuéllar, J.


a hearing under section 366.26. (See Cynthia D. v. Superior
Court (1993) 5 Cal.4th 242, 248–249 (Cynthia D.).)
      At the section 366.26 hearing, the question before the
court is decidedly not whether the parent may resume custody
of the child. (See In re Amber M. (2002) 103 Cal.App.4th 681,
690 (Amber M.); cf. § 388, subd. (a)(1) [parent must show
changed circumstances to get back custody of child during
dependency proceedings].) In fact, it is not permissible to order
reunification at the section 366.26 hearing. (See In re Zeth S.
(2003) 31 Cal.4th 396, 411 (Zeth S.); In re Marilyn H. (1993) 5
Cal.4th 295, 304–306 (Marilyn H.).) Indeed, when the court
orders the section 366.26 hearing, reunification services have
been terminated, and the assumption is that the problems that
led to the court taking jurisdiction have not been resolved. (See,
e.g., In re Edward R. (1993) 12 Cal.App.4th 116, 126.)
      Instead, the goal at the section 366.26 hearing is
“specifically . . . to select and implement a permanent plan for
the child.” (Marilyn H., supra, 5 Cal.4th at p. 304; see also
Cynthia D., supra, 5 Cal.4th at p. 250 [“ ‘This hearing
determines only the type of permanent home’ ”].) To guide the
court in selecting the most suitable permanent arrangement,
the statute lists plans in order of preference and provides a
detailed procedure for choosing among them. (See § 366.26,
subd. (b) [“In choosing among the alternatives in this
subdivision, the court shall proceed pursuant to subdivision
(c)”].) According to that procedure, the court must first
determine by clear and convincing evidence whether the child is
likely to be adopted. (See § 366.26, subd. (c)(1).) If so, and if the
court finds that there has been a previous determination that
reunification services be terminated, then the court shall
terminate parental rights to allow for adoption. (See Cynthia

                                   10
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


D., supra, 5 Cal.4th at pp. 249–250.) But if the parent shows
that termination would be detrimental to the child for at least
one specifically enumerated reason, the court should decline to
terminate parental rights and select another permanent plan.
(See § 366.26, subd. (c)(1)(B)(i)–(vi), (4)(A).) As we have
previously explained, “[t]he statutory exceptions merely permit
the court, in exceptional circumstances [citation], to choose an
option other than the norm, which remains adoption.” (In re
Celine R. (2003) 31 Cal.4th 45, 53, italics omitted (Celine R.).)
      In interpreting the exceptions, we are guided by the
relevant statutory provisions, read in context. (See, e.g., Ryan
v. Rosenfeld (2017) 3 Cal.5th 124, 128.) In particular, we take
account of the connection the statute establishes — when an
exception applies — between the “best interest” of the child and
the continuation of parental rights. Parallel to the provision
detailing the exceptions (§ 366.26, subd. (c)(1)(B)(i)–(vi)), the
statute provides that “[i]f the court finds that adoption of the
child or termination of parental rights is not in the best interest
of the child, because one of [those exceptions] . . . applies, the
court shall” follow a process to select among permanent plans
other than adoption. (§ 366.26, subd. (c)(4)(A), italics added.) In
other words, when a parent establishes that one of the
exceptions applies, adoption or termination is not “in the best
interest of the child.” (Ibid.; see Stats. 1997, ch. 510, § 1; Sen.
Judiciary Com., Analysis of Assem. Bill No. 329 (1997–1998 Reg.
Sess.) as amended June 23, 1997, pars. 14–15 [“This section
provides that termination would be detrimental to the child and
should not occur when one of the following circumstances exists.
[¶] . . . [¶] [T]he proposed language would provide that
termination would not be in the interests of the child when one
of the four exceptions applies . . .”].)


                                  11
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


      The exception at issue in this case is limited in scope. It
applies where “[t]he court finds a compelling reason for
determining that termination would be detrimental to the child
due to one or more of the following circumstances: [¶] (i) The
parents have maintained regular visitation and contact with the
child and the child would benefit from continuing the
relationship.” (§ 366.26, subd. (c)(1)(B)(i).) From the statute, we
readily discern three elements the parent must prove to
establish the exception: (1) regular visitation and contact, and
(2) a relationship, the continuation of which would benefit the
child such that (3) the termination of parental rights would be
detrimental to the child. In understanding these elements, we
are guided by what has become the seminal decision
interpreting the exception, the Fourth District Court of Appeal’s
opinion in In re Autumn H. (1994) 27 Cal.App.4th 567 (Autumn
H.). The court there articulated the meaning of the exception in
an opinion that has guided the thousands of Court of Appeal
decisions on the exception since. (See id. at pp. 575–576; see
also, e.g., Seiser & Kumli, Cal. Juvenile Courts Practice and
Procedure (2020) § 2.171[5][b][ii][A]–[B].) What the appellate
court emphasized in Autumn H. is a crucial aspect of the trial
court’s responsibility in these cases: in assessing whether
termination would be detrimental, the trial court must decide
whether the harm from severing the child’s relationship with
the parent outweighs the benefit to the child of placement in a
new adoptive home. (See Autumn H., supra, at p. 575.) By
making this decision, the trial court determines whether
terminating parental rights serves the child’s best interests.
      The first element — regular visitation and contact — is
straightforward. The question is just whether “parents visit
consistently,” taking into account “the extent permitted by court


                                  12
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


orders.” (In re I.R. (2014) 226 Cal.App.4th 201, 212.) Visits and
contact “continue[] or develop[] a significant, positive, emotional
attachment from child to parent.” (Autumn H., supra, 27
Cal.App.4th at p. 575.) Courts should consider in that light
whether parents “maintained regular visitation and contact
with the child” (§ 366.26, subd. (c)(1)(B)(i)) but certainly not to
punish parents or reward them for good behavior in visiting or
maintaining contact — here as throughout, the focus is on the
best interests of the child. (See Cynthia D., supra, 5 Cal.4th at
p. 254.)
      As to the second element, courts assess whether “the child
would benefit from continuing the relationship.” (§ 366.26,
subd. (c)(1)(B)(i).) Again here, the focus is the child. And the
relationship may be shaped by a slew of factors, such as “[t]he
age of the child, the portion of the child’s life spent in the
parent’s custody, the ‘positive’ or ‘negative’ effect of interaction
between parent and child, and the child’s particular needs.”
(Autumn H., supra, 27 Cal.App.4th at p. 576.) As the trial court
and Court of Appeal did here, courts often consider how children
feel about, interact with, look to, or talk about their parents.
(See, e.g., Caden C., supra, 34 Cal.App.5th at p. 109 [“The record
is replete with comments from various care providers attesting
to the significance of the bond between mother and son”]; In re
Scott B. (2010) 188 Cal.App.4th 452, 466–467, 471 (Scott B.); In
re Brandon C. (1999) 71 Cal.App.4th 1530, 1536–1537 (Brandon
C.).) Doing so properly focuses the inquiry on the child, even as
courts must remain mindful that rarely do “[p]arent-child
relationships” conform to an entirely consistent pattern. (In re
Jasmine D. (2000) 78 Cal.App.4th 1339, 1350 (Jasmine D.); see
also In re Grace P. (2017) 8 Cal.App.5th 605, 614–615
[“parenting styles and relationships differ greatly between


                                  13
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


families”]; In re S.B. (2008) 164 Cal.App.4th 289, 299 [“Autumn
H. does not narrowly define or specifically identify the type of
relationship necessary to establish the exception”].) Certainly,
it is not necessary — even if it were possible — to calibrate a
precise “quantitative measurement of the specific amount of
‘comfort, nourishment or physical care’ [the parent] provided
during [his or] her weekly visits.” (Brandon C., supra, at p.
1538.) As in this case, often expert psychologists who have
observed the child and parent and can synthesize others’
observations will be an important source of information about
the psychological importance of the relationship for the child.4
       Concerning the third element — whether “termination
would be detrimental to the child due to” the relationship — the
court must decide whether it would be harmful to the child to
sever the relationship and choose adoption. (§ 366.26, subd.
(c)(1)(B); see also § 366.26, subd. (c)(1)(D).) Because terminating
parental rights eliminates any legal basis for the parent or child
to maintain the relationship, courts must assume that
terminating parental rights terminates the relationship. (See
In re C.B. (2010) 190 Cal.App.4th 102, 128; In re Noreen G.
(2010) 181 Cal.App.4th 1359, 1391; see also Troxel v. Granville
(2000) 530 U.S. 57, 66–67.) What courts need to determine,
therefore, is how the child would be affected by losing the
parental relationship — in effect, what life would be like for the
child in an adoptive home without the parent in the child’s life.
(Cf. In re Celine R. (2003) 31 Cal.4th 45, 55 [explaining, in


4
      Both the trial and the appellate courts found the bonding
study informative. Trial courts should seriously consider, where
requested and appropriate, allowing for a bonding study or other
relevant expert testimony.


                                  14
                            In re CADEN C.
                   Opinion of the Court by Cuéllar, J.


discussing the “sibling relationship exception” (§ 366.26, subd.
(c)(1)(B)(v)), “the court should carefully consider all evidence
regarding the sibling relationship as it relates to possible
detriment to the adoptive child”].) As the expert who performed
the bonding study in this case suggested, the effects might
include emotional instability and preoccupation leading to
acting out, difficulties in school, insomnia, anxiety, or
depression. Yet as the experts in this case discussed, a new,
stable home may alleviate the emotional instability and
preoccupation leading to such problems, providing a new source
of stability that could make the loss of a parent not, at least on
balance, detrimental.
      In each case, then, the court acts in the child’s best interest
in a specific way: it decides whether the harm of severing the
relationship outweighs “the security and the sense of belonging
a new family would confer.” (Autumn H., supra, 27 Cal.App.4th
at p. 575.) “If severing the natural parent/child relationship
would deprive the child of a substantial, positive emotional
attachment such that,” even considering the benefits of a new
adoptive home, termination would “harm[]” the child, the court
should not terminate parental rights. (Ibid.) That subtle, case-
specific inquiry is what the statute asks courts to perform: does
the benefit of placement in a new, adoptive home outweigh “the
harm [the child] would experience from the loss of [a]
significant, positive, emotional relationship with [the parent?]”
(In re S.B., supra, 164 Cal.App.4th at p. 300.) When the
relationship with a parent is so important to the child that the
security and stability of a new home wouldn’t outweigh its loss,
termination would be “detrimental to the child due to” the child’s
beneficial relationship with a parent.          (§ 366.26, subd.
(c)(1)(B)(i), italics added.) We don’t address here what it means


                                   15
                            In re CADEN C.
                   Opinion of the Court by Cuéllar, J.


for termination to be detrimental due to any of the other listed
exceptions. That inquiry may well differ depending on the
particular exception at issue. (See § 366.26, subd. (c)(1)(B)(ii)–
(vi).)
     When     it   weighs      whether      termination   would   be
detrimental, the court is not comparing the parent’s attributes
as custodial caregiver relative to those of any potential adoptive
parent(s). Nothing that happens at the section 366.26 hearing
allows the child to return to live with the parent. (See Zeth S.,
supra, 31 Cal.4th at p. 411.) Accordingly, courts should not look
to whether the parent can provide a home for the child; the
question is just whether losing the relationship with the parent
would harm the child to an extent not outweighed, on balance,
by the security of a new, adoptive home. (See Amber M., supra,
103 Cal.App.4th at p. 690 [finding error in not applying
exception based on social worker’s testimony that “focus[ed] on
[parent’s] inability to provide a home for [the children] and on
the suitability of the current placements”].) Even where it may
never make sense to permit the child to live with the parent,
termination may be detrimental. (See Scott B., supra, 188
Cal.App.4th at pp. 471–472.) And the section 366.26 hearing is
decidedly not a contest of who would be the better custodial
caregiver. (See Brandon C., supra, 71 Cal.App.4th at pp. 1537–
1538.)
      What’s more, understanding the harm associated with
severing the relationship is a subtle enterprise — sometimes
depending on more than just how beneficial the relationship is.
In many cases, “the strength and quality of the natural
parent/child relationship” will substantially determine how
detrimental it would be to lose that relationship, which must be
weighed against the benefits of a new adoptive home. (Autumn

                                   16
                          In re CADEN C.
                 Opinion of the Court by Cuéllar, J.


H., supra, 27 Cal.App.4th at p. 575.) A child would benefit from
continuing a strong, positive, and affirming relationship, and it
would be destabilizing to lose that relationship. Sometimes,
though, a relationship involves tangled benefits and burdens. In
those cases, the court faces the complex task of disentangling
the consequences of removing those burdens along with the
benefits of the relationship.
      This is a case in point. The experts agreed that Caden’s
relationship with Mother had potentially negative features. Dr.
Molesworth indicated that Caden’s bond to Mother might be
“narrow”: Caden was preoccupied with Mother in a way that
could impede forming other relationships. And Dr. Lieberman
highlighted this aspect of the relationship. They disagreed,
though, about how negative this feature actually was. Dr.
Molesworth thought the “narrow” bond had not in fact impeded
Caden from forming other relationships. Dr. Lieberman opined
that it had. And most relevantly for whether termination would
be detrimental, the experts disagreed about the effects of
severing the relationship given Caden’s preoccupation with
Mother. Dr. Molesworth opined that termination could be more
detrimental on account of Caden’s preoccupation than if Caden
were less preoccupied with Mother. Dr. Lieberman, on the other
hand, opined that termination could, in this respect, even be
beneficial because it would allow Caden to focus on other
relationships or activities. The trial court seems to have
credited Dr. Molesworth on the ground that Dr. Lieberman
hadn’t interviewed or met with Caden. A different court in a
different case could find as the trial court did here that a
potentially or actually negative aspect of a relationship might
make termination even more detrimental. It could also find that
terminating a relationship with negative aspects would have


                                 17
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


some positive effects that weigh in the balance — and may tip it
in favor of severing the parental relationship to make way for
adoption.
     To gauge and balance these weights can be a daunting
prospect for trial courts. But it’s what the statute requires —
and the legislative history confirms it. In interpreting the
dependency scheme in general and section 366.26 in particular,
we have regularly looked to the report of the “Task Force,” which
the Legislature created in 1987 to redesign the dependency
system and whose recommendations the Legislature adopted.
(See Cynthia D., supra, 5 Cal.4th at p. 247; Sen. Select Com. on
Children & Youth, Rep. on Child Abuse Reporting Laws,
Juvenile Court Dependency Statutes, and Child Welfare
Services (Jan. 1988) p. i (hereafter Task Force Report).) The
Task Force explained why the parental-benefit exception existed
and when it should be applied: “Termination would not be
permissible, however, in the following situation[]: [¶] a)
Termination would be detrimental to the child due to the
strength of the parent-child relationship. There is substantial
clinical evidence that some children in foster care retain very
strong ties to their biological parents. Since termination in such
situations is likely to be harmful to the child, courts should
retain parental ties if desired by both the parents and the child.”
(Task Force Report, supra, at p. 11, underscoring omitted.)
      The history of the statute also underscores that these
three elements — visitation, a beneficial relationship, and
detriment from losing it — are what the parent has to prove.
Subsequent to Autumn H., the Legislature amended the statute
to require a parent to show a “compelling reason for determining
that termination would be detrimental to the child . . . .” (Welf.
& Inst. Code, § 366.26, subd. (c)(1)(B), italics added; see Stats.

                                  18
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


1998, ch. 1056, § 17.1.) Based on this amendment, some courts
suggested that parents must prove something more than
Autumn H. required, some heightened level of harm or an
additional “compelling reason.” (See Caden C., supra, 34
Cal.App.5th at pp. 113–114; In re Logan B. (2016) 3 Cal.App.5th
1000, 1012; Jasmine D., supra, 78 Cal.App.4th at p. 1349; In re
Casey D. (1999) 70 Cal.App.4th 38, 51.) But closer examination
of the legislative history of this amendment reveals the change
does not impose an additional or heightened showing. The
Legislature added the “compelling reason” language in section
366.26 and throughout the Welfare and Institutions Code to
comply with the new Adoption and Safe Families Act of 1997
(ASFA). (Pub.L. No. 105-89 (Nov. 19, 1997) 111 Stat. 2115; see
Stats. 1998, ch. 1056, § 27; Sen. Rules Com., Off. of Sen. Floor
Analyses, 3d reading analysis of Assem. Bill No. 2773 (1997–
1998 Reg. Sess.) as amended Aug. 24, 1998, p. 1 [“This bill
conforms state law to the recently enacted Public Law 105-89,
the Adoptions [sic] and Safe Families Act”].) That federal
statute required a “compelling reason” in particular situations
when an agency didn’t move to terminate parental rights, or a
court declined to terminate parental rights within specified
timeframes. (See 42 U.S.C. § 675(5)(C), (E)(ii).)
      But ASFA didn’t specify what would count as a
“compelling reason.” The Legislature accordingly specified that
existing reasons in the statute to delay setting a Welfare and
Institutions Code section 366.26 hearing or not to terminate
parental rights were in fact compelling reasons as required by
ASFA. (See, e.g., Welf. & Inst. Code, §§ 366.21, subd. (g)(1)(C)(i),
(5), 366.22, subd. (a)(3), 366.3, subd. (h)(1).) The addition of
“compelling” in Welfare and Institutions Code section 366.26,
subdivision (c)(1)(B) is another such example and just clarifies


                                  19
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


that, for example, the parental-benefit exception is a compelling
reason not to terminate parental rights as possibly required by
ASFA. In other words, where terminating a child’s substantial,
positive attachment to the parent would, on balance, be
detrimental to the child, that simply is a compelling reason not
to terminate parental rights.5
      What this means is that the parent asserting the parental
benefit exception must show, by a preponderance of the
evidence, three things. The parent must show regular visitation
and contact with the child, taking into account the extent of
visitation permitted. Moreover, the parent must show that the
child has a substantial, positive, emotional attachment to the
parent — the kind of attachment implying that the child would
benefit from continuing the relationship. And the parent must
show that terminating that attachment would be detrimental to
the child even when balanced against the countervailing benefit
of a new, adoptive home. When the parent has met that burden,
the parental-benefit exception applies such that it would not be
in the best interest of the child to terminate parental rights, and
the court should select a permanent plan other than adoption.


5
      We now disapprove opinions to the extent they have held
to the contrary: In re Caden C., supra, 34 Cal.App.5th at pages
109–115; In re Logan B., supra, 3 Cal.App.5th at pages 1010–
1013; In re Jasmine D., supra, 78 Cal.App.4th at page 1349; and
In re Casey D., supra, 70 Cal.App.4th at page 51. Many opinions
have treated the “compelling reason” language as not adding
any further or heightened requirement, and they just assess
whether termination would be “detrimental,” i.e., whether the
harm of losing the parental relationship would be offset by the
security and stability of a new adoptive family. (See, e.g., In re
E.T., supra, 31 Cal.App.5th at p. 77.) We understand those
opinions to be consistent with our decision today.


                                  20
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


(See § 366.26, subd. (c)(4)(A).) We do not further discuss the
steps for selecting such a permanent plan. (See § 366.26, subd.
(c)(4)(A)–(B).)
                                  B.
      We now turn to whether and how a parent’s continued
struggles with the issues that led to dependency relate to
application of the parental-benefit exception.
     A parent’s continued struggles with the issues leading to
dependency are not a categorical bar to applying the exception.
As the parties before us all agree, making a parent’s continued
struggles with the issues leading to dependency, standing alone,
a bar to the exception would effectively write the exception out
of the statute. In cases like this one, when the court sets a
section 366.26 hearing, it terminates reunification services for
the parent. (See § 366.21, subd. (h).) Thus, when the court holds
a section 366.26 hearing, it all but presupposes that the parent
has not been successful in maintaining the reunification plan
meant to address the problems leading to dependency. (See also
§ 366.26, subd. (c)(2)(A) [court shall not terminate parental
rights unless court has previously found that, to the extent
required by statute, “reasonable services” were offered or
provided].) The parental-benefit exception can therefore only
apply when the parent has presumptively not made sufficient
progress in addressing the problems that led to dependency. So,
we reject the paradoxical proposition, without any basis in the
statute or its history, that the exception can only apply when the
parent has made sufficient progress in addressing the problems
that led to dependency. Parents need not show that they are
“actively involved in maintaining their sobriety or complying




                                  21
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


substantially with their case plan” (Caden C., supra, 34
Cal.App.5th at p. 112) to establish the exception. 6
      But the parties likewise agree on something else: issues
such as those that led to dependency often prove relevant to the
application of the exception. We agree. A parent’s struggles
may mean that interaction between parent and child at least
sometimes has a “ ‘negative’ effect” on the child. (Autumn H.,
supra, 27 Cal.App.4th at p. 576.) For example, there was some
evidence in this case that, perhaps as a result of her mental
health issues, Mother sought to undermine at least some of
Caden’s foster placements, which could certainly have had a
negative effect on him. Conversely, a parent who gains greater
understanding of herself and her children’s needs through
treatment may be in a better position to ensure that her
interactions with the children have a “ ‘positive’ . . . effect” on
them. (Ibid.; see In re E.T., supra, 31 Cal.App.5th at p. 77 [“the
insight [Mother] has into her own development and the love and
care she has for her children was clear in her testimony. Mother
recognized that her behavior was traumatic for the children
. . .”].) In both scenarios, the parent’s struggles speak to the
benefit (or lack thereof) of continuing the relationship and are
relevant to that extent. And issues such as those leading to
dependency may also be relevant to the detriment from
terminating parental rights. There was some evidence in this
case that Mother’s continuing substance abuse and mental
health issues contributed to Caden forming what might have

6
      To the extent these cases held to the contrary, we
disapprove of them: In re Caden C., supra, 34 Cal.App.5th at
pages 110–112; In re Breanna S., supra, 8 Cal.App.5th at page
648; In re Noah G., supra, 247 Cal.App.4th at page 1304; and In
re Marcelo B., supra, 209 Cal.App.4th at pages 643–645.


                                  22
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


been a “narrow” bond with her. And there was conflicting
testimony about whether the nature of Caden’s bond to Mother,
associated with Mother’s substance abuse and mental health
issues, would make termination more or less detrimental for
Caden.
      Nonetheless, the parent’s struggles with issues such as
those that led to dependency are relevant only to the extent they
inform the specific questions before the court: would the child
benefit from continuing the relationship and be harmed, on
balance, by losing it? The parent’s continuing difficulty with
mental health or substance abuse may not be used as a basis for
determining the fate of the parental relationship by assigning
blame, making moral judgments about the fitness of the parent,
or rewarding or punishing a parent. (See Cynthia D., supra, 5
Cal.4th at p. 254 [“It is not the purpose of the section 366.26
hearing to show parental inadequacy . . . [or] that the parents
are ‘at fault’ ”]; see also Marilyn H., supra, 5 Cal.4th at p. 305;
Amber M., supra, 103 Cal.App.4th at p. 690; Goldstein et al.,
Beyond the Best Interests of the Child (1979) p. 79.)
     Nor could a parent’s struggles be relevant simply because
they might conceivably affect the parent’s ability to regain
custody of the child. As we have previously explained, return to
the parent’s custody is not an option at the section 366.26
hearing. (See Marilyn H., supra, 5 Cal.4th at pp. 304–305.)
Accordingly, whether the parent is or is not “ready for the
children’s return to her custody” is not, by itself, relevant to the
application of the parental-benefit exception. (Amber M., supra,
103 Cal.App.4th at p. 690.) If termination of parental rights
would, when weighed against the offsetting benefits of an
adoptive home, be detrimental to the child, the court should not
terminate parental rights, even if the parent has not

                                  23
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


demonstrated a likelihood that he or she will ever be able to
regain custody.7 (See Scott B., supra, 188 Cal.App.4th at pp.
471–472.)
      Mother argues that a parent’s struggles should only be
relevant to whether the child would benefit from continuing the
relationship. They should not be considered “a second time” in
deciding whether termination would be detrimental. A parent’s
struggles may be most directly relevant — as Mother suggests
— to the “ ‘positive’ or ‘negative’ effect of interaction between
parent and child” (Autumn H., supra, 27 Cal.App.4th at p. 576)
and then somewhat more indirectly to the harm of removing
such interactions from the child’s life. (See also Zeth S., supra,
31 Cal.4th at p. 412, fn. 9.) But how and how much the loss of a
relationship with a parent may be harmful, how and how much
that harm might be offset by a new family are complex questions
not always answered just by determining how beneficial the
child’s relationship with the parent is. Though there is no
reason for a court to consider “a second time” the same struggles
in the same way, a parent’s struggles with substance abuse,
mental health issues, or other problems could be directly
relevant to a juvenile court’s analysis in deciding whether
termination would be detrimental.


7
      We also now disapprove those opinions that have held
issues leading to dependency (1) were relevant in their own right
apart from their relevance to the elements of the exception; (2)
were relevant because they led to dependency; or (3) were
relevant simply because they might keep the parent from
regaining custody. (See In re Caden C., supra, 34 Cal.App.5th
at pp. 110–112; In re Breanna S., supra, 8 Cal.App.5th at p. 648;
In re Noah G., supra, 247 Cal.App.4th at p. 1304; In re Anthony
B. (2015) 239 Cal.App.4th 389, 397; In re Marcelo B., supra, 209
Cal.App.4th at pp. 643–644.)


                                  24
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


                                  C.
      When courts make decisions about whether to apply the
beneficial relationship exception, their decisions are subject to
review. What standard applies is another question we granted
review to resolve.
     Courts of Appeal have come to use three different
standards. Many courts review all the trial court’s findings for
substantial evidence.   (See, e.g., Autumn H., supra, 27
Cal.App.4th at p. 575.) Other courts have suggested that the
appropriate standard is abuse of discretion because the “juvenile
court is determining which kind of custody is appropriate for the
child.”    (Jasmine D., supra, 78 Cal.App.4th at p. 1351
[analogizing § 366.26 hearing to custody determinations at
other stages of dependency proceedings].) And yet others,
including the Court of Appeal in this case, have adopted a
“hybrid” standard. They review whether there has been regular
visitation and whether there is a beneficial relationship for
substantial evidence but whether termination would be
detrimental for abuse of discretion. (See In re Bailey J. (2010)
189 Cal.App.4th 1308, 1314–1315.)
     We agree with the general consensus:               a substantial
evidence standard of review applies to the first two elements.
The determination that the parent has visited and maintained
contact with the child “consistently,” taking into account “the
extent permitted by the court’s orders” (Brandon C., supra, 71
Cal.App.4th at p. 1537) is essentially a factual determination.
It’s likewise essentially a factual determination whether the
relationship is such that the child would benefit from continuing
it.




                                  25
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


      The third element — whether termination of parental
rights would be detrimental to the child — is somewhat
different. As in assessing visitation and the relationship
between parent and child, the court must make a series of
factual determinations. These may range from the specific
features of the child’s relationship with the parent and the harm
that would come from losing those specific features to a higher-
level conclusion of how harmful in total that loss would be. The
court must also determine, for the particular child, how a
prospective adoptive placement may offset and even
counterbalance those harms. In so doing, it may make explicit
or implicit findings ranging from specific benefits related to the
child’s specific characteristics up to a higher-level conclusion
about the benefit of adoption all told. All these factual
determinations are properly reviewed for substantial evidence.
(See In re Robert L. (1993) 21 Cal.App.4th 1057, 1067 (Robert L.)
[“evaluating the factual basis for an exercise of discretion is
similar to analyzing the sufficiency of the evidence for the
ruling”].)
      Yet the court must also engage in a delicate balancing of
these determinations as part of assessing the likely course of a
future situation that’s inherently uncertain. The decision is not
the same as a determination whether to transfer the child from
the custody of one caregiver to another, but it does require
assessing what the child’s life would be like in an adoptive home
without the parent in his life. (Cf. In re Stephanie M. (1994) 7
Cal.4th 295, 317–318 (Stephanie M.).) The court makes the
assessment by weighing the harm of losing the relationship
against the benefits of placement in a new, adoptive home. And
so, the ultimate decision — whether termination of parental
rights would be detrimental to the child due to the child’s


                                  26
                            In re CADEN C.
                   Opinion of the Court by Cuéllar, J.


relationship with his parent — is discretionary and properly
reviewed for abuse of discretion.
     In reviewing factual determinations for substantial
evidence, a reviewing court should “not reweigh the evidence,
evaluate the credibility of witnesses, or resolve evidentiary
conflicts.” (In re Dakota H. (2005) 132 Cal.App.4th 212, 228.)
The determinations should “be upheld if . . . supported by
substantial evidence, even though substantial evidence to the
contrary also exists and the trial court might have reached a
different result had it believed other evidence.” (Ibid.; see also
9 Witkin, Cal. Procedure (5th ed. 2020) Appeal, § 365.)
Uncontradicted testimony rejected by the trial court “ ‘cannot be
credited on appeal unless, in view of the whole record, it is clear,
positive, and of such a nature that it cannot rationally be
disbelieved.’ ” (Adoption of Arthur M. (2007) 149 Cal.App.4th
704, 717.)
      Review for abuse of discretion is subtly different, focused
not primarily on the evidence but the application of a legal
standard. A court abuses its discretion only when “ ‘ “the trial
court has exceeded the limits of legal discretion by making an
arbitrary, capricious, or patently absurd determination.” ’ ”
(Stephanie M., supra, 7 Cal.4th at p. 318.) But “ ‘ “[w]hen two
or more inferences can reasonably be deduced from the facts, the
reviewing court has no authority to substitute its decision for
that of the trial court.” ’ ” (Id. at p. 319; see also Robert L., supra,
21 Cal.App.4th at p. 1067 [“The reviewing court should interfere
only ‘ “if . . . under all the evidence, viewed most favorably in
support of the trial court’s action, no judge could reasonably
have made the order that he [or she] did” ’ ”].)




                                   27
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


      While each standard here fits a distinct type of
determination under review, the practical difference between
the standards is not likely to be very pronounced. Review for
substantial evidence applies to factual determinations; abuse of
discretion applies when a lower court must delicately balance
factual determinations to assess an uncertain future
situation. But where, as with the parental-benefit exception,
“the appellate court will be evaluating the factual basis for an
exercise of discretion, there likely will be no practical difference
in application of the two standards.” (Eisenberg & Hepler, Cal.
Practice Guide: Civil Appeals and Writs (The Rutter Group
2020) ¶ 8:88; see also Jasmine D., supra, 78 Cal.App.4th at p.
1351 [“The practical differences between the two standards of
review are not significant”].) At its core, the hybrid standard we
now endorse simply embodies the principle that “[t]he statutory
scheme does not authorize a reviewing court to substitute its
own judgment as to what is in the child’s best interests for the
trial court’s determination in that regard, reached pursuant to
the statutory scheme’s comprehensive and controlling
provisions.” (Zeth S., supra, 31 Cal.4th at p. 410.)
                                 III.
      Having explained the scope of the parental-benefit
exception and the standard for reviewing an application of it, we
turn to the Court of Appeal’s decision in this case. The Court of
Appeal found substantial evidence supported the trial court’s
determinations that Mother had maintained regular visitation
with Caden. (Caden C., supra, 34 Cal.App.5th at pp. 108–109.)
It also found that substantial evidence supported the trial
court’s determination that Caden and Mother had a beneficial
relationship. (Id. at p. 109.) It held, though, that the trial court
abused its discretion in finding that the relationship was a

                                  28
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


compelling reason not to terminate parental rights. (Id. at pp.
110–115.)
      The Court of Appeal rested its decision to reverse on two
considerations.   First, it concluded that mother had not
“ ‘maintain[ed] her sobriety and address[ed] her mental health
issues.’ ” (Caden C., supra, 34 Cal.App.5th at p. 110.) It
therefore held that “[n]o reasonable court would apply the
beneficial relationship exception on this record of mother’s
disengagement from treatment and case plan, inability or
unwillingness to remain sober, and deficient insight regarding
her parenting.” (Id. at p. 112.) Second, it reasoned that
“although Caden enjoyed visiting with mother, their
interactions were often detrimental to his well-being” (id. at p.
114) by contrast with his relationship with Ms. H., “the only
caregiver in Caden’s life who had enabled him ‘to feel that he is
in the care of a consistent and predictable adult who keeps him
safe and reliably looks out for his physical and emotional
needs’ ” (id. at p. 115). It therefore concluded that “when the
strength and quality of mother’s relationship with Caden in a
tenuous placement is properly balanced against the security and
sense of belonging adoption by Ms. H. would confer, no
reasonable court could have concluded that a compelling
justification had been made for forgoing adoption.” (Ibid., italics
added.)
      The first consideration supporting reversal was improper.
Even where a parent continues to struggle with addiction — and
even if she believes that her addiction doesn’t make her an unfit
parent — a reasonable court could conclude that termination of
parental rights would, on balance, be detrimental to the child.
(See Caden C., supra, 34 Cal.App.5th at p. 111.) Mother was not
required, in order to establish that the parental-benefit

                                  29
                           In re CADEN C.
                  Opinion of the Court by Cuéllar, J.


exception applied, to put evidence in at the section 366.26
hearing that she had recently attempted to maintain her
sobriety or seek treatment for her addiction or mental health
issues. (See Caden C., at p. 111.) The Court of Appeal did not
conclude, applying the appropriate standard of review, that the
evidence showed Mother’s substance abuse or mental health
issues affected whether her relationship with Caden was
beneficial or whether its loss would, on balance, be detrimental
to him. The Court of Appeal did not, for example, connect
Mother’s substance abuse or mental health to its emphasis on
contested evidence about whether Caden’s visits with Mother
“were often detrimental to his well-being.” (Id. at p. 114.) It
also did not explain how its reliance on that contested evidence
fit with its determination that “it cannot be seriously disputed
that Caden had a beneficial relationship with mother — that is,
a significant relationship the termination of which would cause
him detriment.” (Id. at p. 109.) And so, the Court of Appeal’s
holding that no reasonable court could apply the parental-
benefit exception given Mother’s substance abuse and mental
health issues was error.
      Because we find that the Court of Appeal’s first
consideration was erroneous, we reverse. Accordingly, we do not
address the court’s second consideration in detail. In particular,
we don’t decide whether the Court of Appeal failed to view “all
the evidence, . . . most favorably in support of the trial court’s
actions” (Robert L., supra, 21 Cal.App.4th at p. 1067) or
improperly “substitute[d] its own judgment” (Zeth S., supra, 31
Cal.4th at p. 410) for the trial court’s.
      The juvenile court declined to terminate parental rights
nearly three years ago. We now hold that the Court of Appeal,
in reversing that decision, erred. And so, we reverse the Court

                                  30
                            In re CADEN C.
                   Opinion of the Court by Cuéllar, J.


of Appeal. More recently, the Agency filed a new petition to
terminate parental rights, and the trial court held a new hearing
and terminated Mother’s parental rights. That subsequent
decision renders moot the earlier decision not to terminate
parental rights. On remand, the Court of Appeal should
therefore dismiss this appeal as moot. (See People v. DeLeon
(2017) 3 Cal.5th 640, 660.)
                                  IV.
        The dependency statutes were enacted to prevent harm to
children. They prevent harm at the outset of the dependency
process by removing children from situations where they are
likely to suffer abuse or neglect. But they also prevent harm in
the process of selecting permanent placement through the
parental-benefit exception, by allowing certain children to
preserve emotionally important parental relationships. This
exception allows a child a legal basis for maintaining a
relationship with the child’s parent if severing that relationship
would, on balance, harm the child. The exception preserves the
child’s right to the relationship even when the child cannot
safely live with that parent. What it does not allow is a
judgment about the parent’s problems to deprive a child of the
chance to continue a substantial, positive relationship with the
parent. Accordingly, we reverse the judgment of the Court of
Appeal and remand with directions to dismiss the appeal as
moot.




                                   31
                      In re CADEN C.
             Opinion of the Court by Cuéllar, J.


                                                   CUÉLLAR, J.




We Concur:
CANTIL-SAKAUYE, C. J.
CORRIGAN, J.
LIU, J.
KRUGER, J.
GROBAN, J.
JENKINS, J.




                             32
See next page for addresses and telephone numbers for counsel who
argued in Supreme Court.

Name of Opinion In re Caden C.
__________________________________________________________________

Procedural Posture (see XX below)
Original Appeal
Original Proceeding
Review Granted (published) XX 34 Cal.App.5th 87
Review Granted (unpublished)
Rehearing Granted
__________________________________________________________________

Opinion No. S255839
Date Filed: May 27, 2021
__________________________________________________________________

Court: Superior
County: San Francisco
Judge: Monica F. Wiley
__________________________________________________________________

Counsel:

Dennis J. Herrera, City Attorney, Kimiko Burton, Lead Attorney;
Gordon-Creed, Kelley Holl and Sugerman, Jeremy Sugerman and
Katie Curtis for Plaintiff and Appellant.

Jennifer Henning; Thomas E. Montgomery, County Counsel (San
Diego), Caitlin E. Rae, Chief Deputy County Counsel, and Tahra C.
Broderson, Deputy County Counsel, for California State Association of
Counties as Amicus Curiae on behalf of Plaintiff and Appellant.

Deborah Dentler, under appointment by the Supreme Court, for
Appellant.

Janet G. Sherwood for Advokids, East Bay Children’s Law Offices and
Legal Services for Children as Amici Curiae on behalf of Appellant.

Stacie Hendrix and Leslie Starr Heimov for Children’s Law Center of
California, Legal Advocates for Children and Youth and Children’s
Legal Services of San Diego as Amici Curiae on behalf of Appellant.
Leslie A. Barry, under appointment by the Supreme Court, and Nicole
Williams, under appointment by the Court of Appeal, for Defendant
and Respondent Christine C.

Sharon Petrosino, Public Defender (Orange), and Brian Okamoto,
Deputy Public Defender, for California Dependency Trial Counsel as
Amicus Curiae on behalf of Defendant and Respondent Christine C.

NYU School of Law Family Defense Clinic, Amy Mulzer; Jarvis Legal
Services and Michelle L. Jarvis for Professors of Family and Clinical
Law as Amicus Curiae on behalf of Defendant and Respondent
Christine C.

Michelle Danley, under appointment by the Supreme Court, for
Defendant and Respondent Brian C.
Counsel who argued in Supreme Court (not intended for
publication with opinion):

Leslie A. Barry
650 Park Rd.
Mays Landing, NJ 08330
(714) 206-3374

Jeremy Sugerman
Gordon-Creed, Kelley Holl and Sugerman
1901 Harrison St., 13th floor
Oakland, CA 94612
(415) 969-6754

Deborah Dentler
510 S. Morengo Ave.
Pasadena, CA 91101
(805) 318-1146